      Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 1 of 52 Page ID #1



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ILLINOIS

KEVIN BAKKEN                                                   Case No. 3:21-pq-981
and JEAN BAKKEN,

          Plaintiffs,
v.                                                              COMPLAINT FOR DAMAGES

SYNGENTA CROP PROTECTION LLC,
SYNGENTA AG, and, CHEVRON U.S.A.,
INC.,                                                          JURY TRIAL DEMANDED

          Defendants.



           Plaintiffs KEVIN BAKKEN and JEAN BAKKEN, complaining of Defendants

    SYNGENTA CROP PROTECTION LLC, SYNGENTA AG, and CHEVRON U.S.A. INC., file

    this Complaint, and would respectfully show as follows:

                                   I.      SUMMARY OF THE CASE

           1.      Paraquat is a synthetic chemical compound1 that since the mid-1960s has been

    developed, registered, manufactured, distributed, sold for use, and used as an active ingredient in

    herbicide products (“paraquat”) developed, registered, formulated, distributed, and sold for use in

    the United States, including the state of Plaintiff’s residence.

           2.      Defendants are companies and successors-in-interest to companies that

    manufactured, distributed, and sold paraquat for use in the state of Plaintiff’s residence, acted in

    concert with others who manufactured, distributed, and sold paraquat for use in the state of

    Plaintiff’s residence, sold and used paraquat in the state of Plaintiff’s residence, or owned property

    in the state of Plaintiff’s residence where paraquat was used.

           3.      Plaintiffs bring this suit against Defendants to recover damages for personal injuries

    and losses of support, society, and consortium, resulting from Plaintiff Kevin Bakken’s exposure


1
       Paraquat dichloride (EPA Pesticide Chemical Code 061601) or paraquat methosulfate (EPA Pesticide
Chemical Code 061602).
     Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 2 of 52 Page ID #2




to paraquat over many years at various places in the state of Plaintiff’s residence.

                                        II.     PARTIES

A.      Plaintiffs

        4.     Plaintiff Kevin Bakken is a citizen and resident of the State of Minnesota who

suffers from Parkinson’s disease (“PD”) caused by exposure to paraquat at various places within

the State of Minnesota. Plaintiff Jean Bakken is a citizen and resident of the State of Minnesota

and the spouse of Plaintiff Kevin Bakken.

B.      Defendants

        5.     Defendant Syngenta Crop Protection LLC (“SCPLLC”) is a Delaware company

with its principal place of business in Greensboro, North Carolina. SCPLLC is a wholly owned

subsidiary of Defendant Syngenta AG.

        6.     Defendant Syngenta AG (“SAG”) is a foreign corporation with its principal place

of business in Basel, Switzerland.

        7.     Defendant Chevron U.S.A., Inc. (“CUSA”) is a Pennsylvania corporation with its

principal place of business in San Ramon, California.

                             III.    JURISDICTION AND VENUE

        8.     This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332

because there is complete diversity of the plaintiffs and the defendants and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

        9.     Venue is proper in the District of Minnesota under 28 U.S.C. §1391 because

Defendants conduct business in this District, are subject to jurisdiction in this District, and have

sold, marketed, and or distributed paraquat within this District at all times relevant to this suit,

because a substantial part of the acts or occurrences giving rise to this suit occurred within this




                                                 2
  Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 3 of 52 Page ID #3




District.

          10.     Notwithstanding the previous paragraph, this Complaint is filed in the Southern

District of Illinois pursuant to the Court’s Order of June 10, 2021, allowing direct filing of actions.

However, it is not intended as a waiver of any rights relating to Lexecon, venue, or choice of law.

To the contrary, Plaintiffs expressly reserve any Lexecon rights or rights relating to venue or choice

of law.

                IV.   ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

A.        Defendants and Their Predecessors.

          1.      Syngenta Crop Protection LLC and Syngenta AG

          11.     In 1926, four British chemical companies merged to create the British company

that then was known as Imperial Chemical Industries Ltd. and ultimately was known as Imperial

Chemical Industries PLC (“ICI”).

          12.     In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary organized

under the laws of the State of Delaware, which at various times was known as Atlas Chemical

Industries Inc., ICI North America Inc., ICI America Inc., and ICI United States Inc., and

ultimately was known as ICI Americas Inc. (collectively, “ICI Americas”).

          13.     In or about 1992, ICI merged its pharmaceuticals, agrochemicals, and specialty

chemicals businesses, including the agrochemicals business it had operated at one time through a

wholly owned British subsidiary known as Plant Protection Ltd. and later as a division within ICI,

into a wholly owned British subsidiary known as ICI Bioscience Ltd.

          14.     In 1993, ICI demerged its pharmaceuticals, agrochemicals, and specialty chemicals

businesses, from which it created the Zeneca Group, with the British company Zeneca Group PLC

as its ultimate parent company.




                                                  3
  Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 4 of 52 Page ID #4




       15.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Bioscience

Ltd. was demerged from ICI and merged into, renamed, or continued its business under the same

or similar ownership and management as Zeneca Ltd., a wholly owned British subsidiary of

Zeneca Group PLC.

       16.     Before ICI’s demerger and creation of the Zeneca Group, ICI had a Central

Toxicology Laboratory that performed and hired others to perform health and safety studies that

were submitted to the U.S. Department of Agriculture (“USDA”) and the U.S. Environmental

Protection Agency (“EPA”) to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       17.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI’s Central

Toxicology Laboratory became Zeneca Ltd.’s Central Toxicology Laboratory.

       18.     After ICI’s demerger and creation of the Zeneca Group, Zeneca Ltd.’s Central

Toxicology Laboratory continued to perform and hire others to perform health and safety studies

that were submitted to EPA to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       19.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Americas was

demerged from ICI and merged into, renamed, or continued its business under the same or similar

ownership and management as Zeneca, Inc. (“Zeneca”), a wholly owned subsidiary of Zeneca

Group PLC organized under the laws of the State of Delaware.

       20.     In 1996, the Swiss pharmaceutical and chemical companies Ciba-Geigy Ltd. and

Sandoz AG merged to create the Novartis Group, with the Swiss company Novartis AG as the

ultimate parent company.

       21.     As a result of the merger that created the Novartis Group, Ciba-Geigy Corporation,




                                                4
  Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 5 of 52 Page ID #5




a wholly owned subsidiary of Ciba-Geigy Ltd. organized under the laws of the State of New York,

was merged into or continued its business under the same or similar ownership and management

as Novartis Crop Protection, Inc. (“NCPI”), a wholly owned subsidiary of Novartis AG organized

under the laws of the State of Delaware.

       22.     In 1999, the Swedish pharmaceutical company Astra AB merged with Zeneca

Group PLC to create the British company AstraZeneca PLC, of which Zeneca Ltd. and Zeneca

were wholly owned subsidiaries.

       23.     In 2000, Novartis AG and AstraZeneca PLC spun off and merged the Novartis

Group’s crop protection and seeds businesses and AstraZeneca’s agrochemicals business to create

the Syngenta Group, a global group of companies focused solely on agribusiness, with Defendant

Syngenta AG (“SAG”) as the ultimate parent company.

       24.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd. was merged into, renamed, or continued its business under the same

or similar ownership and management as Syngenta Ltd., a wholly owned British subsidiary of

SAG.

       25.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd.’s Central Toxicology Laboratory became Syngenta Ltd.’s Central

Toxicology Laboratory.

       26.     Since the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, Syngenta Ltd.’s Central Toxicology Laboratory has continued to perform and hire others

to perform health and safety studies for submission to the EPA to secure and maintain the

registration of paraquat and other pesticides for use in the United States.

       27.     As a result of the Novartis/AstraZeneca spinoff and merger that created the




                                                 5
  Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 6 of 52 Page ID #6




Syngenta Group, NCPI and Zeneca were merged into and renamed, or continued to do their

business under the same or similar ownership and management, as Syngenta Crop Protection, Inc.

(“SCPI”), a wholly owned subsidiary of SAG organized under the laws of the State of Delaware.

       28.     In 2010, SCPI was converted into Defendant Syngenta Crop Protection LLC

(“SCPLLC”), a wholly owned subsidiary of SAG organized and existing under the laws of the

State of Delaware with its principal place of business in Greensboro, North Carolina.

       29.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor Novartis AG.

       30.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor AstraZeneca PLC.

       31.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor Zeneca Group PLC.

       32.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor Imperial Chemical Industries PLC, previously known as Imperial Chemical Industries

Ltd.

       33.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor ICI Bioscience Ltd.

       34.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor Plant Protection Ltd.

       35.     SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor SCPI.

       36.     SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor NCPI.




                                                6
      Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 7 of 52 Page ID #7




         37.   SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor Ciba-Geigy Corporation.

         38.   SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor Zeneca Inc.

         39.   SCPLLC is a successor by merger or continuation of business to its corporate

predecessor ICI Americas Inc., previously known as Atlas Chemical Industries Inc., ICI North

America Inc., ICI America Inc., and ICI United States Inc.

         40.   SCPLLC is registered to do business in the state of Plaintiff’s residence.

         41.   SCPLLC does substantial business in the state of Plaintiff’s residence; specifically,

it:

               a. markets, advertises, distributes, sells, and delivers paraquat and other pesticides
                  to distributors, dealers, applicators, and farmers in the state of Plaintiff’s
                  residence;

               b. secures and maintains the registration of paraquat and other pesticides with the
                  EPA to enable itself and others to manufacture, distribute, sell, and use these
                  products in the state of Plaintiff’s residence; and

               c. performs, hires others to perform, and funds or otherwise sponsors or otherwise
                  funds the testing of pesticides in the state of Plaintiff’s residence.

         42.   SAG is a foreign corporation organized and existing under the laws of Switzerland,

with its principal place of business in Basel, Switzerland.

         43.   SAG is a holding company that owns stock or other ownership interests, either

directly or indirectly, in other Syngenta Group companies, including SCPLLC.

         44.   SAG is a management holding company.

         45.   Syngenta Crop Protection AG (“SCPAG”), a Swiss corporation with its principal

place of business in Basel, Switzerland, is one of SAG’s direct, wholly owned subsidiaries.

         46.   SCPAG employs the global operational managers of production, distribution and



                                                 7
  Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 8 of 52 Page ID #8




marketing for the Syngenta Group’s Crop Protection (“CP”) and Seeds Divisions.

         47.   The Syngenta Group’s CP and Seeds Divisions are the business units through which

SAG manages its CP and Seeds product lines.

         48.   The Syngenta Group’s CP and Seeds Divisions are not and have never been

corporations or other legal entities.

         49.   SCP AG directly and wholly owns Syngenta International AG (“SIAG”).

         50.   SIAG is the “nerve center” through which SAG manages the entire Syngenta

Group.

         51.   SIAG employs the “Heads” of the Syngenta Group’s CP and Seeds Divisions.

         52.   SIAG also employs the “Heads” and senior staff of various global functions of the

Syngenta Group, including Human Resources, Corporate Affairs, Global Operations, Research

and Development, Legal and Taxes, and Finance.

         53.   Virtually all of the Syngenta Group’s global “Heads” and their senior staff are

housed in the same office space in Basel, Switzerland.

         54.   SAG is the indirect parent of SCPLLC through multiple layers of corporate

ownership:

               a. SAG directly and wholly owns Syngenta Participations AG;

               b. Syngenta Participations AG directly and wholly owns Seeds JV C.V.;

               c. Seeds JV C.V. directly and wholly owns Syngenta Corporation;

               d. Syngenta Corporation directly and wholly owns Syngenta Seeds, LLC;

               e. Syngenta Seeds, LLC directly and wholly owns SCPLLC.

         55.   Before SCPI was converted to SCPLLC, it was incorporated in Delaware, had its

principal place of business in North Carolina, and had its own board of directors.




                                                8
  Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 9 of 52 Page ID #9




       56.     SCPI’s sales accounted for more than 47% of the sales for the entire Syngenta

Group in 2019.

       57.     SAG has purposefully organized the Syngenta Group, including SCPLLC, in such

a way as to attempt to evade the authority of courts in jurisdictions in which it does substantial

business.

       58.     Although the formal legal structure of the Syngenta Group is designed to suggest

otherwise, SAG in fact exercises an unusually high degree of control over its country-specific

business units, including SCPLLC, through a “matrix management’’ system of functional

reporting to global “Product Heads” in charge of the Syngenta Group’s unincorporated Crop

Protection and Seeds Divisions, and to global “Functional Heads” in charge of human resources,

corporate affairs, global operations, research and development, legal and taxes, and finance.

       59.     The lines of authority and control within the Syngenta Group do not follow its

formal legal structure, but instead follow this global “functional” management structure.

       60.     SAG controls the actions of its far-flung subsidiaries, including SCPLLC, through

this global “functional” management structure.

       61.     SAG’s board of directors has established a Syngenta Executive Committee

(“SEC”), which is responsible for the active leadership and the operative management of the

Syngenta Group, including SPLLC.

       62.     The SEC consists of the CEO and various global Heads, which currently are:

               a. The Chief Executive Officer;

               b. Group General Counsel;

               c. The President of Global Crop Protection;

               d. The Chief Financial Officer;




                                                 9
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 10 of 52 Page ID #10




              e. The President of Global Seeds; and

              f. The Head of Human Resources;

       63.    SIAG employs all of the members of the Executive Committee.

       64.    Global Syngenta Group corporate policies require SAG subsidiaries, including

SPLLC, to operate under the direction and control of the SEC and other unincorporated global

management teams.

       65.    SAG’s board of directors meets five to six times a year.

       66.    In contrast, SCPI’s board of directors rarely met, either in person or by telephone,

and met only a handful of times over the last decade before SCPI became SCPLLC.

       67.    Most, if not all, of the SCPI board’s formal actions, including selecting and

removing SCPI officers, were taken by unanimous written consent pursuant to directions from the

SEC or other Syngenta Group global or regional managers that were delivered via e-mail to SCPI

board members.

       68.    Since SCPI became SCPLLC, decisions that are nominally made by the board or

managers of SCPLLC in fact continue to be directed by the SEC or other Syngenta Group global

or regional managers.

       69.    Similarly, Syngenta Seeds, Inc.’s board of directors appointed and removed SCPI

board members at the direction of the SEC or other Syngenta Group global or regional managers.

       70.    Since SCPI became SCPLLC, the appointment and removal of the manager(s) of

SCPLLC continues to be directed by the SEC or other Syngenta Group global or regional

managers.

       71.    The management structure of the Syngenta Group’s CP Division, of which

SCPLLC is a part, is not defined by legal, corporate relationships, but by functional reporting




                                               10
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 11 of 52 Page ID #11




relationships that disregard corporate boundaries.

       72.     Atop the CP Division is the CP Leadership Team (or another body with a different

name but substantially the same composition and functions), which includes the President of

Global Crop Protection, the CP region Heads (including SCPLLC President Vern Hawkins), and

various global corporate function Heads.

       73.     The CP Leadership Team meets bi-monthly to develop strategy for new products,

markets, and operational efficiencies and to monitor performance of the Syngenta Group’s

worldwide CP business.

       74.     Under the CP Leadership Team are regional leadership teams, including the North

America Regional Leadership Team (or another body with a different name but substantially the

same composition and functions), which oversees the Syngenta Croup’s U.S. and Canadian CP

business (and when previously known as the NAFTA Regional Leadership Team, also oversaw

the Syngenta Group’s Mexican CP business).

       75.     The North America Regional Leadership Team is chaired by SCPLLC’s president

and includes employees of SCPLLC and the Syngenta Group’s Canadian CP company (and when

previously known as the NAFTA Regional Leadership Team, also included employees of the

Syngenta Group’s Mexican CP company).

       76.     The Syngenta Group’s U.S. and Canadian CP companies, including SCPLLC,

report to the North America Regional Leadership Team, which reports the CP Leadership Team,

which reports to the SEC, which reports to SAG’s board of directors.

       77.     Some members of the North America Regional Leadership Team, including some

SCPLLC employees, report or have in the past reported not to their nominal superiors within the

companies that employ them, but directly to the Syngenta Group’s global Heads.




                                                11
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 12 of 52 Page ID #12




       78.      Syngenta Group global Heads that supervise SCPLLC employees participate and

have in the past participated in the performance reviews of these employees and in setting their

compensation.

       79.      The Syngenta Group’s functional reporting lines have resulted in employees of

companies, including SCPLLC, reporting to officers of remote parent companies, officers of

affiliates with no corporate relationship other than through SAG, or officers of subsidiary

companies.

       80.      SCPLLC performs its functions according to its role in the CP Division structure:

                a. CP Division development projects are proposed at the global level, ranked and
                   funded at the global level after input from functional entities such as the CP
                   Leadership Team and the North America Regional Leadership Team, and given
                   final approval by the SEC;

                b. New CP products are developed by certain Syngenta Group companies or
                   functional groups that manage and conduct research and development functions
                   for the entire CP Division;

                c. These products are then tested by other Syngenta Group companies, including
                   SCPLLC, under the direction and supervision of the SEC, the CP Leadership
                   Team, or other Syngenta Group global managers;

                d. Syngenta Group companies, including SCPLLC, do not contract with or
                   compensate each other for this testing;

                e. Rather, the cost of such testing is included in the testing companies’ operating
                   budgets, which are established and approved by the Syngenta Group’s global
                   product development managers and the SEC;

                f. If a product shows promise based on this testing and the potential markets for
                   the product, either global or regional leaders (depending on whether the target
                   market is global or regional), not individual Syngenta Group companies such
                   as SCPLLC, decide whether to sell the product;

                g. Decisions to sell the product must be approved by the SEC; and

                h. The products that are sold all bear the same Syngenta trademark and logo.

       81.      SCPLLC is subject to additional oversight and control by Syngenta Group global



                                                12
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 13 of 52 Page ID #13




managers through a system of “reserved powers” established by SAG and applicable to all

Syngenta Group companies.

       82.     These “reserved powers” require Syngenta Croup companies to seek approval for

certain decisions from higher levels within the Syngenta Group’s functional reporting structure.

       83.     For example, although SAG permits Syngenta Croup companies to handle small

legal matters on their own, under the “reserved powers” system, SAG’s Board of Directors must

approve settlements of certain types of lawsuits against Syngenta Group companies, including

SCPLLC, if their value exceeds an amount specified in the “reserved powers.”

       84.     Similarly, the appointments of senior managers at SCPLLC must be approved by

higher levels than SCPLLC’s own management, board of directors, or even its direct legal owner.

       85.     Although SCPLLC takes the formal action necessary to appoint its own senior

managers, this formal action is in fact merely the rubber-stamping of decisions that have already

been made by the Syngenta Group’s global management.

       86.     Although SAG subsidiaries, including SCPLLC, pay lip service to legal formalities

that give the appearance of authority to act independently, in practice many of their acts are

directed or pre-approved by the Syngenta Group’s global management.

       87.     SAG and the global management of the Syngenta Group restrict the authority of

SCPLLC to act independently in areas including:

               a. Product development;

               b. Product testing (among other things, SAG and the global management of the
                  Syngenta Group require SCPLLC to use Syngenta Ltd.’s Central Toxicology
                  Laboratory to design, perform, or oversee product safety testing that SCPLLC
                  submits to the EPA in support of the registrations of paraquat and other
                  pesticides);

               c. Production;




                                               13
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 14 of 52 Page ID #14




              d. Marketing;

              e. Sales;

              f. Human resources;

              g. Communications and public affairs;

              h. Corporate structure and ownership

              i. Asset sales and acquisitions

              j. Key appointments to boards, committees and management positions;

              k. Compensation packages;

              l. Training for high-level positions; and

              m. Finance (including day-to-day cash management) and tax.

       88.    Under the Syngenta Group’s functional management system, global managers

initiate and the global Head of Human Resources oversees international assignments and

compensation of managers employed by one Syngenta subsidiary to do temporary work for another

Syngenta subsidiary in another country. This international assignment program aims, in part, to

improve Syngenta Group-wide succession planning by developing corporate talent to make

employees fit for higher positions within the global Syngenta Group of companies.

       89.    Under this international assignment program, at the instance of Syngenta Group

global managers, SCPLLC officers and employees have been “seconded” to work at other SAG

subsidiaries, and officers and employees of other Syngenta Group subsidiaries have been

“seconded” to work at SCPLLC.

       90.    The Syngenta Group’s functional management system includes a central global

finance function—known as Syngenta Group Treasury—for the entire Syngenta Group.

       91.    The finances of all Syngenta Group companies are governed by a global treasury




                                                14
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 15 of 52 Page ID #15




policy that subordinates the financial interests of SAG’s subsidiaries, including SCPLLC, to the

interests of the Syngenta Group as a whole.

        92.     Under the Syngenta Group’s global treasury policy, Syngenta Group Treasury

controls daily cash sweeps from subsidiaries such as SCPLLC, holds the cash on account, and

lends it to other subsidiaries that need liquidity.

        93.     The Syngenta Group’s global treasury policy does not allow SAG subsidiaries such

as SCPLLC to seek or obtain financing from non-Syngenta entities without the approval of

Syngenta Group Treasury.

        94.     Syngenta Group Treasury also decides whether SCPLLC will issue a dividend or

distribution to its direct parent company, and how much that dividend will be.

        95.     SCPLLC’s board or management approves dividends and distributions mandated

by Syngenta Group Treasury without any meaningful deliberation.

        96.     In 2011, the U.S. District Court for the Southern District of Illinois held that SAG’s

unusually high degree of control over SCPLLC made SCPLLC the agent or alter ego of SAG. See

City of Greenville, lll. v. Syngenta Crop Protection, Inc., 830 F. Supp. 2d 550 (S.D. Ill. 2011).

        97.     SAG continues to exercise the unusually high degree of control over SCPLLC that

led the District Court to find in 2011 that SAG was subject to jurisdiction in the State of Minnesota.

        98.     SAG, through its agent or alter ego, SCPLLC, does substantial business in the state

of Plaintiff’s residence, in the ways previously alleged as to SCPLLC.

        2.      Chevron Entities

        99.     Chevron Chemical Company (“Chevron Chemical”) was a corporation organized

in 1928 under the laws of the State of Delaware.

        100.    In 1997, Chevron Chemical was merged into Chevron Chemical Company LLC




                                                  15
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 16 of 52 Page ID #16




(“Chevron Chemical LLC”), a limited liability company organized under the laws of the State of

Delaware.

       101.    In the mid-2000s, Chevron Chemical LLC was merged into or continued to operate

under the same or similar ownership and management as Chevron Phillips Chemical Company LP

(“CP Chemical”), a limited partnership organized and existing under the laws of the State of

Delaware with its principal place of business in The Woodlands, Texas.

       102.    CP Chemical is a successor in interest to the crop-protection business of its

corporate predecessor Chevron Chemical LLC.

       103.    CP Chemical is a successor by merger or continuation of business to its corporate

predecessor Chevron Chemical.

       104.    Defendant Chevron U.S.A. Inc. (“Chevron USA”) is a corporation organized and

existing under the laws of the State of Pennsylvania, with its principal place of business in the

State of California.

       105.    Defendant Chevron USA is a successor in interest to the crop-protection business

of its corporate predecessor Chevron Chemical LLC.

       106.    Defendant Chevron USA is a successor in interest to the crop-protection business

of its corporate predecessor CP Chemical.

       107.    Chevron USA is registered to do business in the state of Plaintiff’s residence.

       108.    In the mid-2000s, Chevron USA entered into an agreement in which it expressly

assumed the liabilities of Chevron Chemical and Chevron Chemical LLC arising from Chevron

Chemical’s then-discontinued agrichemical business, which included the design, registration,

manufacture, formulation, packaging, labeling, distribution, marketing, and sale of paraquat

products in the United States as alleged in this Complaint.




                                                16
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 17 of 52 Page ID #17




B.     Paraquat manufacture, distribution, and sale

       109.    ICI, a legacy company of Syngenta, claims to have discovered the herbicidal

properties of paraquat in 1955.

       110.    The leading manufacturer of paraquat is Syngenta, which (as ICI) developed the

active ingredient in paraquat in the early 1960s.

       111.    ICI produced the first commercial paraquat formulation and registered it in England

in 1962.

       112.    Paraquat was marketed in 1962 under the brand name Gramoxone.

       113.    Paraquat first became commercially available for use in the United States in 1964.

       114.    In or about 1964, ICI and Chevron Chemical entered into agreements regarding the

licensing and distribution of paraquat (“the ICI-Chevron Chemical Agreements”).

       115.    In or about 1971, ICI Americas became a party to the ICI-Chevron Chemical

Agreements on the same terms as ICI.

       116.    The ICI-Chevron Chemical Agreements were renewed or otherwise remained in

effect until about 1986.

       117.    In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to their patents and technical information to permit Chevron Chemical to

formulate or have formulated, use, and sell paraquat in the United States and to grant sub-licenses

to others to do so.

       118.    In the ICI-Chevron Chemical Agreements, Chevron Chemical granted ICI and ICI

Americas a license to its patents and technical information to permit ICI and ICI Americas to

formulate or have formulated, use, and sell paraquat throughout the world and to grant sub-licenses

to others to do so.




                                                17
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 18 of 52 Page ID #18




          119.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical agreed to exchange patent and technical information regarding paraquat.

          120.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical exclusive rights to distribute and sell paraquat in the United States.

          121.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to distribute and sell paraquat in the U.S. under the ICI-trademarked brand

name Gramoxone.

          122.   ICI and ICI Americas and Chevron Chemical entered into the ICI-Chevron

Chemical Agreements to divide the worldwide market for paraquat between them.

          123.   Under the ICI-Chevron Chemical Agreements, Chevron Chemical distributed and

sold paraquat in the U.S. and ICI and ICI Americas distributed and sold paraquat outside the United

States.

          124.   Under the ICI-Chevron Chemical Agreements and related agreements, both ICI and

ICI Americas and Chevron Chemical distributed and sold paraquat under the ICI-trademarked

brand name Gramoxone.

          125.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical exchanged patent and technical information regarding paraquat.

          126.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas provided to

Chevron Chemical health and safety and efficacy studies performed or procured by ICI’s Central

Toxicology Laboratory, which Chevron Chemical then submitted to the USDA and the EPA to

secure and maintain the registration of paraquat for manufacture, formulation, distribution, and

sale for use in the United States.

          127.   Under the ICI-Chevron Chemical Agreements and related agreements, ICI and ICI




                                                18
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 19 of 52 Page ID #19




Americas manufactured and sold paraquat to Chevron Chemical that Chevron Chemical then

distributed and sold in the United States, including in the state of Plaintiff’s residence, where

Chevron Chemical marketed, advertised, and promoted them to distributors, dealers, applicators,

and farmers.

       128.    Under the ICI-Chevron Chemical Agreements and related agreements, Chevron

Chemical distributed and sold paraquat in the United States under the ICI-trademarked brand name

Gramoxone and other names, including in the state of Plaintiff’s residence, where Chevron

Chemical marketed, advertised, and promoted them to distributors, dealers, applicators, and

farmers.

       129.    SAG and its corporate predecessors and others with whom they acted in concert

have manufactured, formulated, distributed, and sold paraquat for use in the United States from

about 1964 through the present, and at all relevant times intended or expected their paraquat

products to be distributed and sold in the state of Plaintiff’s residence, where they marketed,

advertised, and promoted them to distributors, dealers, applicators, and farmers.

       130.    SAC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the USDA and the EPA to support the

registration of paraquat for manufacture, formulation, distribution, and sale for use in the United

States from about 1964 through the present.

       131.    SCPLLC and its corporate predecessors and others with whom they acted in concert

have manufactured, formulated, distributed, and sold paraquat for use in the United States from

about 1971 through the present, and at all relevant times intended or expected their paraquat

products to be distributed and sold in the state of Plaintiff’s residence, where they marketed,

advertised, and promoted them to distributors, dealers, applicators, and farmers.




                                                19
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 20 of 52 Page ID #20




       132.    SCPLLC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the EPA to support the registration of

paraquat for manufacture, formulation, distribution, and sale for use in the United States from

about 1971 through the present.

       133.    Chevron Chemical manufactured, formulated, distributed, and sold paraquat for use

in the United States from about 1964 through at least 1986, acting in concert with ICI and ICI

Americas throughout this period, including in the state of Plaintiff’s residence, where Chevron

Chemical marketed, advertised, and promoted them to distributors, dealers, applicators, and

farmers.

       134.    Between approximately 1964 and 1979, Plaintiff Kevin Bakken was repeatedly

exposed to and inhaled, ingested, or absorbed paraquat in the course of applying it to fields on his

family farm in Northfield, Minnesota.

       135.    Between approximately 1979 and 2021, Plaintiff Kevin Bakken was repeatedly

exposed to and inhaled, ingested, or absorbed paraquat that was sprayed on farm fields in the

vicinity of Northfield, Minnesota.

       136.    Plaintiff Kevin Bakken was diagnosed with PD in or about August 2017.

       137.    No doctor or any other person told Plaintiff Kevin Bakken that his Parkinson’s

disease was or could have been caused by exposure to paraquat.

       138.    Plaintiff Kevin Bakken had never read or heard of any articles in newspapers,

scientific journals, or other publications that associated Parkinson’s disease with paraquat.

       139.    Plaintiff Kevin Bakken had never read or heard of any lawsuit alleging that paraquat

causes Parkinson’s disease.

       140.    At no time when using paraquat himself was Plaintiff Kevin Bakken aware that




                                                20
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 21 of 52 Page ID #21




exposure to paraquat could cause any latent injury, including any neurological injury or

Parkinson’s disease, or that any precautions were necessary to prevent any latent injury that could

be caused by exposure to paraquat.

       141.    The paraquat to which Plaintiff Kevin Bakken was exposed was sold and used in

the state of Plaintiff’s residence, and was manufactured, distributed, and on information and belief

sold by one or more of the Defendants and their corporate predecessors and others with whom they

acted in concert intending or expecting that it would be sold and used in the state of Plaintiff’s

residence.

       142.    On information and belief, Plaintiff Kevin Bakken was exposed to paraquat

manufactured, distributed, and sold at different times as to each Defendant, its corporate

predecessors, and others with whom they acted in concert, and not necessarily throughout the

entire period of his exposure as to any particular Defendant, its corporate predecessors, and others

with whom they acted in concert.

       143.    On information and belief, Plaintiff Kevin Bakken was exposed to paraquat that

was sold and used in the state of Plaintiff’s residence, and was manufactured, distributed, and sold

by SCPLLC, its corporate predecessors, and others with whom they acted in concert, including

Chevron Chemical, intending or expecting that it would be sold and used in the state of Plaintiff’s

residence.

       144.    On information and belief, Plaintiff Kevin Bakken was exposed to paraquat that

was sold and used in the state of Plaintiff’s residence, and was manufactured, distributed, and sold

by SAG, its corporate predecessors, and others with whom they acted in concert, including

Chevron Chemical, intending or expecting that it would be sold and used in the state of Plaintiff’s

residence.




                                                21
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 22 of 52 Page ID #22




       145.    On information and belief, Plaintiff Kevin Bakken was exposed to paraquat that

was sold and used in the state of Plaintiff’s residence, and was manufactured, distributed, and sold

by Chevron Chemical, acting in concert with ICI and ICI Americas, intending or expecting that it

would be sold and used in the state of Plaintiff’s residence.

C.     Paraquat Use

       146.    Since 1964, paraquat has been used in the United States to kill broadleaf weeds and

grasses before the planting or emergence of more than 100 field, fruit, vegetable, and plantation

crops, to control weeds in orchards, and to desiccate (dry) plants before harvest. At all relevant

times, the use of Defendants’ paraquat for these purposes was intended or directed by or reasonably

foreseeable to, and was known to or foreseen by, Defendants.

       147.    At all relevant times, where paraquat was used, it was commonly used multiple

times per year on the same land, particularly when used to control weeds in orchards or on farms

with multiple crops planted on the same land within a single growing season or year, and such use

was as intended or directed or reasonably foreseeable. The use of Defendants’ paraquat for these

purposes was intended or directed by or reasonably foreseeable to, and was known to or foreseen

by, Defendants.

       148.    At all relevant times, paraquat manufactured, distributed, sold, and sprayed or

caused to be sprayed by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert was typically sold to end-users in the form of liquid concentrates (and less

commonly in the form of granular solids) designed to be diluted with water before or after loading

it into the tank of a sprayer and applied by spraying it onto target weeds.

       149.    At all relevant times, concentrates containing paraquat manufactured, distributed,

sold, and sprayed or caused to be sprayed by Defendants, Defendants’ corporate predecessors, and




                                                 22
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 23 of 52 Page ID #23




others with whom they acted in concert typically were formulated with one or more “surfactants”

to increase the ability of the herbicide to stay in contact with the leaf, penetrate the leaf’s waxy

surface, and enter into plant cells, and the accompanying instructions typically told end-users to

add a surfactant or crop oil (which as typically formulated contains a surfactant) before use.

        150.    At all relevant times, paraquat typically was applied with a knapsack sprayer, hand-

held sprayer, aircraft (i.e., crop duster), truck with attached pressurized tank, or tractor-drawn

pressurized tank, and such use was as intended or directed or was reasonably foreseeable.

D.      Paraquat Exposure

        151.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

persons nearby would be exposed to paraquat while it was being mixed and loaded into the tanks

of sprayers, including as a result of spills, splashes, and leaks.

        152.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, persons who sprayed

paraquat or were in or near areas where it was being or recently had been sprayed would be exposed

to paraquat, including as a result of spray drift, the movement of herbicide spray droplets from the

target area to an area where herbicide application was not intended, typically by wind, and as a

result of contact with sprayed plants.

        153.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

persons nearby would be exposed to paraquat, including as a result of spills, splashes, and leaks,

while equipment used to spray it was being emptied or cleaned or clogged spray nozzles, lines, or

valves were being cleared.




                                                  23
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 24 of 52 Page ID #24




       154.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via absorption through or penetration of the skin, mucous membranes, and other

epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and conducting

airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage was present.

       155.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via respiration into the lungs, including the deep parts of the lungs where respiration

(gas exchange) occurred.

       156.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via ingestion into the digestive tract of small droplets swallowed after entering the

mouth, nose, or conducting airways.

       157.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body via ingestion into the digestive tract could enter the enteric nervous system (the part

of the nervous system that governs the function of the gastrointestinal tract).

       158.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body, whether via absorption, respiration, or ingestion, could enter the bloodstream.

       159.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

bloodstream could enter the brain, whether through the blood-brain barrier or parts of the brain not

protected by the blood-brain barrier.

       160.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

nose and nasal passages could enter the brain through the olfactory bulb (a part of the brain

involved in the sense of smell), which is not protected by the blood-brain barrier.

E.     Parkinson’s Disease

       161.    PD is progressive neurodegenerative disorder of the brain that affects primarily the




                                                 24
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 25 of 52 Page ID #25




motor system, the part of the central nervous system that controls movement.

       162.    Scientists who study PD generally agree that fewer than 10% of all PD cases are

caused by inherited genetic mutations alone, and that more than 90% are caused by a combination

of environmental factors, genetic susceptibility, and the aging process.

       1.      Symptoms and treatment

       163.    The characteristic symptoms of PD are its “primary” motor symptoms: resting

tremor (shaking movement when the muscles are relaxed), bradykinesia (slowness in voluntary

movement and reflexes), rigidity (stiffness and resistance to passive movement), and postural

instability (impaired balance).

       164.    PD’s primary motor symptoms often result in “secondary’’ motor symptoms such

as freezing of gait; shrinking handwriting; mask-like expression; slurred, monotonous, quiet voice;

stooped posture; muscle spasms; impaired coordination; difficulty swallowing; and excess saliva

and drooling caused by reduced swallowing movements.

       165.    Non-motor symptoms-such as loss of or altered sense of smell; constipation; low

blood pressure on rising to stand; sleep disturbances; and depression-are present in most cases of

PD, often for years before any of the primary motor symptoms appear.

       166.    There is currently no cure for PD. No treatment will slow, stop, or reverse its

progression, and the treatments most-commonly prescribed for its motor symptoms tend to become

progressively less effective, and to cause unwelcome side effects, the longer they are used.

       2.      Pathophysiology

       167.    The selective degeneration and death of dopaminergic neurons (dopamine-

producing nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”) is

one of the primary pathophysiological hallmarks of PD.




                                                25
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 26 of 52 Page ID #26




       168.    Dopamine is a neurotransmitter (a chemical messenger that transmits signals from

one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of

motor function (among other things).

       169.    The death of dopaminergic neurons in the SNpc decreases the production of

dopamine.

       170.    Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

neurons have died, dopamine production falls below the level the brain requires for proper control

of motor function, resulting in the motor symptoms of PD.

       171.    The presence of Lewy bodies (insoluble aggregates of a protein called alpha-

synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary

pathophysiological hallmarks of PD.

       172.    Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance

in the normal balance between oxidants present in cells and cells’ antioxidant defenses.

       173.    Scientists who study PD generally agree that oxidative stress is a major factor in—

if not the precipitating cause of—the degeneration and death of dopaminergic neurons in the SNpc

and the accumulation of Lewy bodies in the remaining dopaminergic neurons that are the primary

pathophysiological hallmarks of PD.

F.     Paraquat’ s Toxicity

       174.    Paraquat is highly toxic to both plants and animals.

       175.    Paraquat injures and kills plants by creating oxidative stress that causes or

contributes to cause the degeneration and death of plant cells.

       176.    Paraquat injures and kills humans and other animals by creating oxidative stress

that causes or contributes to cause the degeneration and death of animal cells.




                                                26
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 27 of 52 Page ID #27




         177.   Paraquat creates oxidative stress in the cells of plants and animals because of “redox

properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and

it readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in

living cells.

         178.   The redox cycling of paraquat in living cells interferes with cellular functions that

are necessary to sustain life—photosynthesis in the case of plant cells and cellular respiration in

the case of animal cells.

         179.   The redox cycling of paraquat in living cells creates a “reactive oxygen species”

known as superoxide radical, an extremely reactive molecule that can initiate a cascading series of

chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and

nucleic acids—molecules that are essential components of the structures and functions of living

cells.

         180.   Because the redox cycling of paraquat can repeat indefinitely in the conditions

typically present in living cells, a single molecule of paraquat can trigger the production of

countless molecules of destructive superoxide radical.

         181.   Paraquat’s redox properties have been known since at least the 1930s.

         182.   That paraquat is toxic to the cells of plants and animals because it creates oxidative

stress through redox cycling has been known since at least the 1960s.

         183.   The surfactants with which the concentrates containing paraquat manufactured,

distributed, and sold by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert typically were formulated were likely to increase paraquat’s toxicity to

humans by increasing its ability to stay in contact with or penetrate the skin, mucous membranes,

and other epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and




                                                 27
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 28 of 52 Page ID #28




conducting airways, the lungs, and the gastrointestinal tract.

G.        Paraquat and Parkinson’s Disease

          184.   The same redox properties that make paraquat toxic to plant cells and other types

of animal cells make it toxic to dopaminergic neurons—paraquat is a strong oxidant that interferes

with the function of, damages, and ultimately kills dopaminergic neurons by creating oxidative

stress through redox cycling.

          185.   Although PD is not known to occur naturally in any species other than humans, PD

research is often performed using “animal models,” in which scientists artificially produce in

laboratory animals conditions that show features of PD.

          186.   Paraquat is one of only a handful of toxins that scientists use to produce animal

models of PD.

          187.   In animal models of PD, hundreds of studies involving various routes of exposure

have found that paraquat creates oxidative stress that results in the degeneration and death of

dopaminergic neurons in the SNpc, other pathophysiology consistent with that seen in human PD,

and motor deficits and behavioral changes consistent with those commonly seen in human PD.

          188.   Hundreds of in vitro studies have found that paraquat creates oxidative stress that

results in the degeneration and death of dopaminergic neurons (and many other types of animal

cells).

          189.   Many epidemiological studies (studies of the patterns and causes of disease in

defined populations) have found an association between paraquat exposure and PD, including

multiple studies finding a two- to five-fold or greater increase in the risk of PD in populations with

occupational exposure to paraquat compared to populations without such exposure.

H.        Paraquat Regulation




                                                 28
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 29 of 52 Page ID #29




       190.      The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. §

136 et seq., which regulates the distribution, sale, and use of pesticides within the United States,

requires that pesticides be registered with the EPA prior to their distribution, sale, or use, except

as described by FIFRA. 7 U.S.C. 136a(a). 201.

       191.      As part of the pesticide registration process, the EPA requires, among other things,

a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment.

       192.      As a general rule, FIFRA requires registrants to perform health and safety testing

of pesticides.

       193.      FIFRA does not require the EPA to perform health and safety testing of pesticides

itself, and the EPA generally does not perform such testing.

       194.      The EPA registers (or re-registers) a pesticide if it believes, based largely on studies

and data submitted by the registrant, that:

                 a. its composition is such as to warrant the proposed claims for it, 7 U.S.C. §
                    136a(c)(5)(A);

                 b. its labeling and other material required to be submitted comply with the
                    requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);

                 c. it will perform its intended function without unreasonable adverse effects on
                    the environment, 7 U.S.C. § 136a(c)(5)(C); and

                 d. when used in accordance with widespread and commonly recognized practice
                    it will not generally cause unreasonable adverse effects on the environment, 7
                    U.S.C. § 136a(c)(5)(D).

       195.      FIFRA defines “unreasonable adverse effects on the environment’’ as “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).

       196.      Under FIFRA, “[a]s long as no cancellation proceedings are in effect registration



                                                   29
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 30 of 52 Page ID #30




of a pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply

with the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2).

       197.    However, FIFRA further provides that “[i]n no event shall registration of an article

be construed as a defense for the commission of any offense under [FIFRA].” 7 U.S.C. §

136a(f)(2).

       198.    The distribution or sale of a pesticide that is misbranded is an offense under FIFRA,

which provides in relevant part that “it shall be unlawful for any person in any State to distribute

or sell to any person . . . any pesticide which is . . . misbranded.” 7 U.S.C. § 136j(a)(1)(E).

       199.    A pesticide is misbranded under FIFRA if, among other things:

               a. its labeling bears any statement, design, or graphic representation relative
                  thereto or to its ingredients that is false or misleading in any particular, 7 U.S.C.
                  § 136(q)(1)(A);

               b. the labeling accompanying it does not contain directions for use which are
                  necessary for effecting the purpose for which the product is intended and if
                  complied with, together with any requirements imposed under Section 136a(d)
                  of the title, are adequate to protect health and the environment, 7 U.S.C. §
                  136(q)(1)(F); or

               c. the label does not contain a warning or caution statement that may be necessary
                  and if complied with, together with any requirements imposed under section
                  136a(d) of the title, is adequate to protect health and the environment,” 7 U.S.C.
                  § 136(q)(l)(G).

       200.    Plaintiffs do not seek in this action to impose on Defendants any labeling or

packaging requirement in addition to or different from those required under FIFRA; accordingly,

any allegation in this complaint that a Defendant breached a duty to provide adequate directions

for the use of paraquat or warnings about paraquat, breached a duty to provide adequate packaging

for paraquat, or concealed, suppressed, or omitted to disclose any material fact about paraquat or

engaged in any unfair or deceptive practice regarding paraquat, that allegation is intended and

should be construed to be consistent with that alleged breach, concealment, suppression, or



                                                 30
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 31 of 52 Page ID #31




omission, or unfair or deceptive practice, having rendered the paraquat “misbranded” under

FIFRA; however, Plaintiffs bring claims and seek relief in this action only under state law, and do

not bring any claims or seek any relief in this action under FIFRA.

        V.      ALLEGATIONS COMMON TO SPECIFIC CAUSES OF ACTION

A.     Strict Product Liability – Design Defect

       201.    At all relevant times, Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert were engaged in the U.S. paraquat business.

       202.    At all relevant times, Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert were engaged in the business of designing, researching, testing,

advertising, promoting, manufacturing, distributing, and selling pesticides, and designed,

researched, tested, advertised, promoted, manufactured, distributed, and sold paraquat intending

or expecting that it would be sold and used in the state of Plaintiff’s residence.

       203.    For many years, Plaintiff Kevin Bakken was exposed to paraquat sold and used in

the state of Plaintiff’s residence that Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert designed, manufactured, distributed, and sold intending or

expecting that it would be sold and used in the state of Plaintiff’s residence.

       204.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold, and to which Plaintiff

Kevin Bakken was exposed, was in a defective condition that made it unreasonably dangerous, in

that when used in the intended and directed manner or a reasonably foreseeable manner:

               a. it was designed, manufactured, formulated, and packaged such that it was likely
                  to be inhaled, ingested, and absorbed into the bodies of persons who used it,
                  who were nearby while it was being used, or who entered fields or orchards
                  where it had been sprayed or areas near where it had been sprayed; and

               b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who



                                                 31
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 32 of 52 Page ID #32




                   were nearby while it was being used, or who entered fields or orchards where
                   it had been sprayed or areas near where it had been sprayed, it was likely to
                   cause or contribute to cause latent neurological damage that was both
                   permanent and cumulative, and repeated exposures were likely to cause or
                   contribute to cause clinically significant neurodegenerative disease, including
                   PD, to develop long after exposure.

       205.    This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold, and to which Plaintiff Kevin Bakken was exposed, when it left the control of

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert and

was placed into the stream of commerce.

       206.    As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold, and to which Plaintiff Kevin Bakken was exposed, either failed to perform

in the manner reasonably to be expected in light of its nature and intended function, or the

magnitude of the dangers outweighed its utility.

       207.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Kevin Bakken was exposed was used in the intended and directed manner or a reasonably

foreseeable manner.

B.     Strict Product Liability – Failure to Warn

       208.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in the state of Plaintiff’s

residence.



                                                32
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 33 of 52 Page ID #33




       209.    Plaintiff Kevin Bakken was exposed to paraquat sold and used in the state of

Plaintiff’s residence that Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert designed, manufactured, distributed, and sold intending or expecting that it

would be sold and used in the state of Plaintiff’s residence.

       210.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff

Kevin Bakken was exposed, Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert knew or in the exercise of ordinary care should have known that when

used in the intended and directed manner or a reasonably foreseeable manner:

       a. it was designed, manufactured, formulated, and packaged such that it was likely to be
          inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
          while it was being used, or who entered fields or orchards where it had been sprayed
          or areas near where it had been sprayed; and

       b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
          nearby while it was being used, or who entered fields or orchards where it had been
          sprayed or areas near where it had been sprayed, it was likely to cause or contribute to
          cause latent neurological damage that was both permanent and cumulative, and
          repeated exposures were likely to cause or contribute to cause clinically significant
          neurodegenerative disease, including PD, to develop long after exposure.

       211.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold, and to which Plaintiff

Kevin Bakken was exposed, was in a defective condition that made it unreasonably dangerous

when it was used in the intended and directed manner or a reasonably foreseeable manner, in that:

       a. it was not accompanied by directions for use that would have made it unlikely to be
          inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
          while it was being used, or who entered fields or orchards where it had been sprayed
          or areas near where it had been sprayed; and

       b. it was not accompanied by a warning that when inhaled, ingested, or absorbed into the
          bodies of persons who used it, who were nearby while it was being used, or who entered
          fields or orchards where it had been sprayed or areas near where it had been sprayed,



                                                 33
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 34 of 52 Page ID #34




             it was likely to cause or contribute to cause latent neurological damage that was both
             permanent and cumulative, and that repeated exposures were likely to cause or
             contribute to cause clinically significant neurodegenerative disease, including PD, to
             develop long after exposure.

       212.     This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold, and to which Plaintiff Kevin Bakken was exposed, when it left the control of

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert and

was placed into the stream of commerce.

       213.     As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold, and to which Plaintiff Kevin Bakken was exposed, either failed to perform

in the manner reasonably to be expected in light of its nature and intended function, or the

magnitude of the dangers outweighed its utility.

       214.     The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold, and to which Plaintiff

Kevin Bakken was exposed, was used in the intended and directed manner or a reasonably

foreseeable manner.

C.     Negligence

       215.     At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in the state of Plaintiff’s

residence.

       216.     Plaintiff Kevin Bakken was exposed to paraquat sold and used in the state of



                                                 34
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 35 of 52 Page ID #35




Plaintiff’s residence that Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert designed, manufactured, distributed, and sold intending or expecting that it

would be sold and used in the state of Plaintiff’s residence.

       217.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold, and to which Plaintiff

Kevin Bakken was exposed, was used in the intended and directed manner or a reasonably

foreseeable manner.

       218.    At all times relevant to this claim, in designing, manufacturing, packaging, labeling,

distributing, and selling paraquat, and in acting in concert with others who did so, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert owed a duty to

exercise ordinary care for the health and safety of the persons whom it was reasonably foreseeable

could be exposed to it, including Plaintiff Kevin Bakken.

       219.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, packaged, labeled, distributed, and sold the paraquat to

which Plaintiff Kevin Bakken was exposed, it was reasonably foreseeable, and Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert knew or in the

exercise of ordinary case should have known, that when paraquat was used in the intended and

directed manner or a reasonably foreseeable manner:

       a. it was designed, manufactured, formulated, and packaged such that it was likely to be
          inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
          while it was being used, or who entered fields or orchards where it had been sprayed
          or areas near where it had been sprayed; and

       b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
          nearby while it was being used, or who entered fields or orchards where it had been
          sprayed or areas near where it had been sprayed, it was likely to cause or contribute to
          cause latent neurological damage that was both permanent and cumulative, and
          repeated exposures were likely to cause or contribute to cause clinically significant



                                                 35
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 36 of 52 Page ID #36




          neurodegenerative disease, including PD, to develop long after exposure.

       220.   In breach of the aforementioned duty to Plaintiff Kevin Bakken, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert negligently:

              a. failed to design, manufacture, formulate, and package paraquat to make it
                 unlikely to be inhaled, ingested, and absorbed into the bodies of persons who
                 used it, who were nearby while it was being used, or who entered fields or
                 orchards where it had been sprayed or areas near where it had been sprayed;

              b. designed, manufactured, and formulated paraquat such that when inhaled,
                 ingested, or absorbed into the bodies of persons who used it, who were nearby
                 while it was being used, or who entered fields or orchards where it had been
                 sprayed or areas near where it had been sprayed, it was likely to cause or
                 contribute to cause latent neurological damage that was both permanent and
                 cumulative, and repeated exposures were likely to cause or contribute to cause
                 clinically significant neurodegenerative disease, including PD, to develop long
                 after exposure;

              c. failed to perform adequate testing to determine the extent to which exposure to
                 paraquat was likely to occur through inhalation, ingestion, and absorption into
                 the bodies of persons who used it, who were nearby while it was being used, or
                 who entered fields or orchards where it had been sprayed or areas near where it
                 had been sprayed;

              d. failed to perform adequate testing to determine the extent to which paraquat
                 spray drift was likely to occur, including its propensity to drift, the distance it
                 was likely to drift, and the extent to which paraquat spray droplets were likely
                 to enter the bodies of persons spraying it or other persons nearby during or after
                 spraying;

              e. failed to perform adequate testing to determine the extent to which paraquat,
                 when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                 were nearby while it was being used, or who entered fields or orchards where
                 it had been sprayed or areas near where it had been sprayed, was likely to cause
                 or contribute to cause latent neurological damage that was both permanent and
                 cumulative, and the extent to which repeated exposures were likely to cause or
                 contribute to cause clinically significant neurodegenerative disease, including
                 PD, to develop long after exposure;

              f. failed to perform adequate testing to determine the extent to which paraquat,
                 when formulated or mixed with surfactants or other pesticides or used along
                 with other pesticides, and inhaled, ingested, or absorbed into the bodies of
                 persons who used it, who were nearby while it was being used, or who entered
                 fields or orchards where it had been sprayed or areas near where it had been



                                               36
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 37 of 52 Page ID #37




                   sprayed, was likely to cause or contribute to cause latent neurological damage
                   that was both permanent and cumulative, and the extent to which repeated
                   exposures were likely to cause or contribute to cause clinically significant
                   neurodegenerative disease, including PD, to develop long after exposure;

               g. failed to direct that paraquat be used in a manner that would have made it
                  unlikely to have been inhaled, ingested, and absorbed into the bodies of persons
                  who used it, who were nearby while it was being used, or who entered fields or
                  orchards where it had been sprayed or areas near where it had been sprayed;
                  and

               h. failed to warn that when inhaled, ingested, or absorbed into the bodies of
                  persons who used it, who were nearby while it was being used, or who entered
                  fields or orchards where it had been sprayed or areas near where it had been
                  sprayed, paraquat was likely to cause or contribute to cause latent neurological
                  damage that was both permanent and cumulative, and repeated exposures were
                  likely to cause or contribute to cause clinically significant neurodegenerative
                  disease, including PD, to develop long after exposure.

D.     Public Nuisance

       221.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in the state of Plaintiff’s

residence.

       222.    Plaintiff Kevin Bakken was exposed to paraquat sold and used in the state of

Plaintiff’s residence that Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert designed, manufactured, distributed, and sold intending or expecting that it

would be sold and used in the state of Plaintiff’s residence.

       223.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Kevin Bakken was exposed was used in the intended and directed manner or a reasonably

foreseeable manner.



                                                 37
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 38 of 52 Page ID #38




       224.    At all times relevant to this claim, Plaintiff Kevin Bakken had the right to a healthful

environment while living and working in the state of Plaintiff’s residence.

       225.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert owed a duty to the public, including Plaintiff Kevin

Bakken and other persons whom they could reasonably foresee were likely to be in or near places

where paraquat was being or recently had been used within the state of Plaintiff’s residence, to

provide and maintain a healthful environment in connection with their design, manufacture,

distribution, and sale of pesticides, including paraquat, in or for use within the state of Plaintiff’s

residence.

       226.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff

Kevin Bakken was exposed, it was reasonably foreseeable to Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert that Plaintiff and other members of the

public were likely to be in or near places where paraquat was being or recently had been used.

       227.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, it was reasonably foreseeable, and Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert knew or in the exercise of ordinary case should have

known, that when paraquat was used the intended and directed manner or a reasonably foreseeable

manner:

               a. it was designed, manufactured, formulated, and packaged such that it was likely
                  to be inhaled, ingested, and absorbed into the bodies of persons who used it,
                  who were nearby while it was being used, or who entered fields or orchards
                  where it had been sprayed or areas near where it had been sprayed; and

               b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who



                                                  38
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 39 of 52 Page ID #39




                   were nearby while it was being used, or who entered fields or orchards where
                   it had been sprayed or areas near where it had been sprayed, it was likely to
                   cause or contribute to cause latent neurological damage that was both
                   permanent and cumulative, and repeated exposures were likely to cause or
                   contribute to cause clinically significant neurodegenerative disease, including
                   PD, to develop long after exposure.

       228.    In breach of the aforementioned duty to members of the public, including Plaintiff

Kevin Bakken, in manufacturing, distributing, and selling paraquat for use in the state of Plaintiff’s

residence, Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert negligently:

               a. failed to design, manufacture, formulate, and package paraquat to make it
                  unlikely to be inhaled, ingested, and absorbed into the bodies of persons who
                  used it, who were nearby while it was being used, or who entered fields or
                  orchards where it had been sprayed or areas near where it had been sprayed;

               b. designed, manufactured, and formulated paraquat such that when inhaled,
                  ingested, or absorbed into the bodies of persons who used it, who were nearby
                  while it was being used, or who entered fields or orchards where it had been
                  sprayed or areas near where it had been sprayed, it was likely to cause or
                  contribute to cause latent neurological damage that was both permanent and
                  cumulative, and repeated exposures were likely to cause or contribute to cause
                  clinically significant neurodegenerative disease, including PD, to develop long
                  after exposure;

               c. failed to perform adequate testing to determine the extent to which exposure to
                  paraquat was likely to occur through inhalation, ingestion, and absorption into
                  the bodies of persons who used it, who were nearby while it was being used, or
                  who entered fields or orchards where it had been sprayed or areas near where it
                  had been sprayed;
               d. failed to perform adequate testing to determine the extent to which paraquat
                  spray drift was likely to occur, including its propensity to drift, the distance it
                  was likely to drift, and the extent to which paraquat spray droplets were likely
                  to enter the bodies of persons spraying it or other persons nearby during or after
                  spraying;

               e. failed to perform adequate testing to determine the extent to which paraquat,
                  when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                  were nearby while it was being used, or who entered fields or orchards where
                  it had been sprayed or areas near where it had been sprayed, was likely to cause
                  or contribute to cause latent neurological damage that was both permanent and
                  cumulative, and the extent to which repeated exposures were likely to cause or



                                                 39
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 40 of 52 Page ID #40




                   contribute to cause clinically significant neurodegenerative disease, including
                   PD, to develop long after exposure;

               f. failed to perform adequate testing to determine the extent to which paraquat,
                  when formulated or mixed with surfactants or other pesticides or used along
                  with other pesticides, and inhaled, ingested, or absorbed into the bodies of
                  persons who used it, who were nearby while it was being used, or who entered
                  fields or orchards where it had been sprayed or areas near where it had been
                  sprayed, was likely to cause or contribute to cause latent neurological damage
                  that was both permanent and cumulative, and the extent to which repeated
                  exposures were likely to cause or contribute to cause clinically significant
                  neurodegenerative disease, including PD, to develop long after exposure;

               g. failed to direct that paraquat be used in a manner that would have made it
                  unlikely to have been inhaled, ingested, and absorbed into the bodies of persons
                  who used it, who were nearby while it was being used, or who entered fields or
                  orchards where it had been sprayed or areas near where it had been sprayed;
                  and

               h. failed to warn that when inhaled, ingested, or absorbed into the bodies of
                  persons who used it, who were nearby while it was being used, or who entered
                  fields or orchards where it had been sprayed or areas near where it had been
                  sprayed, paraquat was likely to cause or contribute to cause latent neurological
                  damage that was both permanent and cumulative, and repeated exposures were
                  likely to cause or contribute to cause clinically significant neurodegenerative
                  disease, including PD, to develop long after exposure.

E.     Breach of Express Warranties and Implied Warranty of Merchantability

       229.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling paraquat and other restricted-use pesticides and

themselves out as having knowledge or skill regarding paraquat and other restricted-use pesticides.

       230.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert designed, manufactured, distributed, and sold paraquat

intending or expecting that it would be sold and used in the state of Plaintiff’s residence.

       231.    Plaintiff Kevin Bakken was exposed to paraquat sold and used in the state of

Plaintiff’s residence that Defendants, Defendants’ corporate predecessors, and others with whom



                                                 40
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 41 of 52 Page ID #41




they acted in concert designed, manufactured, distributed, and sold intending or expecting that it

would be sold and used in the state of Plaintiff’s residence.

       232.    At the time of each sale of paraquat to which Plaintiff Kevin Bakken was exposed,

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert made

express warranties and/or impliedly warranted that it was of merchantable quality, including that

it was fit for the ordinary purposes for which such goods were used.

       233.    Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert breached this warranty regarding each sale of paraquat to which Plaintiff Kevin Bakken

was exposed, in that it was not of merchantable quality because it was not fit for the ordinary

purposes for which such goods were used, and in particular:

               a. it was designed, manufactured, formulated, and packaged such that it was likely
                  to be inhaled, ingested, and absorbed into the bodies of persons who used it,
                  who were nearby while it was being used, or who entered fields or orchards
                  where it had been sprayed or areas near where it had been sprayed; and


               b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                  were nearby while it was being used, or who entered fields or orchards where
                  it had been sprayed or areas near where it had been sprayed, it was likely to
                  cause or contribute to cause latent neurological damage that was both
                  permanent and cumulative, and repeated exposures were likely to cause or
                  contribute to cause clinically significant neurodegenerative disease, including
                  PD, to develop long after exposure.

                                    COUNT 1
                            PLAINTIFF KEVIN BAKKEN
                          DEFENDANTS SCPLLC AND SAG
                   STRICT PRODUCT LIABILITY – DESIGN DEFECT
                              PERSONAL INJURIES

       234.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       235.    As a direct and proximate result of the defective and unreasonably dangerous




                                                 41
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 42 of 52 Page ID #42




condition of the paraquat manufactured, distributed, and sold by SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Kevin Bakken developed PD;

has suffered severe and permanent physical pain, mental anguish, and disability, and will continue

to do so for the remainder of his life; has suffered the loss of a normal life and will continue to do

so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so for the remainder of his life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of his life.

                                    COUNT 2
                            PLAINTIFF KEVIN BAKKEN
                          DEFENDANTS SCPLLC AND SAG
                  STRICT PRODUCT LIABILITY – FAILURE TO WARN
                              PERSONAL INJURIES

       236.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       237.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by SCPLLC,

SAG, their corporate predecessors, and others with whom they acted in concert, Plaintiff Kevin

Bakken developed PD; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                                        COUNT 3
                                PLAINTIFF KEVIN BAKKEN
                              DEFENDANTS SCPLLC AND SAG
                                     NEGLIGENCE
                                  PERSONAL INJURIES




                                                  42
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 43 of 52 Page ID #43




       238.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       239.    As a direct and proximate result of the negligence of SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Kevin Bakken developed PD;

has suffered severe and permanent physical pain, mental anguish, and disability, and will continue

to do so for the remainder of his life; has suffered the loss of a normal life and will continue to do

so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so for the remainder of his life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of his life.

                                        COUNT 4
                                PLAINTIFF KEVIN BAKKEN
                              DEFENDANTS SCPLLC AND SAG
                                   PUBLIC NUISANCE
                                  PERSONAL INJURIES

       240.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       241.    As a direct and proximate result of the public nuisance created by SCPLLC, SAG,

their corporate predecessors, and others with whom they acted in concert, Plaintiff Kevin Bakken

developed PD; has suffered severe and permanent physical pain, mental anguish, and disability,

and will continue to do so for the remainder of his life; has suffered the loss of a normal life and

will continue to do so for the remainder of his life; has lost income that he otherwise would have

earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                                COUNT 5
                        PLAINTIFF KEVIN BAKKEN
                      DEFENDANTS SCPLLC AND SAG
        BREACH OF EXPRESS WARRANTIES AND IMPLIED WARRANTY OF



                                                 43
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 44 of 52 Page ID #44




                                     MERCHANTABILITY
                                     PERSONAL INJURIES

       242.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       243.    As a direct and proximate result of the breaches of express warranty and the implied

warranty of merchantability by SCPLLC, SAG, their corporate predecessors, and others with

whom they acted in concert, Plaintiff Kevin Bakken developed PD; has suffered severe and

permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                                   COUNT 6
                           PLAINTIFF KEVIN BAKKEN
             DEFENDANTS CHEVRON PHILLIPS CHEMICAL COMPANY LP
                            AND CHEVRON U.S.A. INC.
                  STRICT PRODUCT LIABILITY – DESIGN DEFECT
                              PERSONAL INJURIES

       244.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       245.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed and sold by Chevron Chemical and others with

whom it acted in concert, Plaintiff Kevin Bakken developed PD; has suffered severe and

permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do




                                                 44
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 45 of 52 Page ID #45




so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                                   COUNT 7
                           PLAINTIFF KEVIN BAKKEN
             DEFENDANTS CHEVRON PHILLIPS CHEMICAL COMPANY LP
                            AND CHEVRON U.S.A. INC.
                 STRICT PRODUCT LIABILITY – FAILURE TO WARN
                              PERSONAL INJURIES

       246.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       247.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by Chevron

Chemical and others with whom it acted in concert, Plaintiff Kevin Bakken developed PD; has

suffered severe and permanent physical pain, mental anguish, and disability, and will continue to

do so for the remainder of his life; has suffered the loss of a normal life and will continue to do so

for the remainder of his life; has lost income that he otherwise would have earned and will continue

to do so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                                  COUNT 8
                          PLAINTIFF KEVIN BAKKEN
             DEFENDANTS CHEVRON PHILLIPS CHEMICAL COMPANY LP
                           AND CHEVRON U.S.A. INC.
                                NEGLIGENCE
                             PERSONAL INJURIES

       248.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       249.    As a direct and proximate result of the negligence of Chevron Chemical and others

with whom it acted in concert, Plaintiff Kevin Bakken developed PD; has suffered severe and




                                                 45
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 46 of 52 Page ID #46




permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                                       COUNT 9
                               PLAINTIFF KEVIN BAKKEN
                            DEFENDANT CHEVRON U.S.A. INC.
                                  PUBLIC NUISANCE
                                 PERSONAL INJURIES

       250.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       251.    As a direct and proximate result of the public nuisance created by Chevron

Chemical and others with whom it acted in concert, Plaintiff Kevin Bakken developed PD; has

suffered severe and permanent physical pain, mental anguish, and disability, and will continue to

do so for the remainder of his life; has suffered the loss of a normal life and will continue to do so

for the remainder of his life; has lost income that he otherwise would have earned and will continue

to do so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.


                               COUNT 10
                        PLAINTIFF KEVIN BAKKEN
                     DEFENDANT CHEVRON U.S.A. INC.
        BREACH OF EXPRESS WARRANTIES AND IMPLIED WARRANTY OF
                           MERCHANTABILITY
                          PERSONAL INJURIES

       252.    Plaintiff Kevin Bakken incorporates by reference the foregoing paragraphs of this

Complaint.




                                                 46
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 47 of 52 Page ID #47




       253.    As a direct and proximate result of the breaches of express warranties and the

implied warranty of merchantability by Chevron Chemical and others with whom it acted in

concert, Plaintiff Kevin Bakken developed PD; has suffered severe and permanent physical pain,

mental anguish, and disability, and will continue to do so for the remainder of his life; has suffered

the loss of a normal life and will continue to do so for the remainder of his life; has lost income

that he otherwise would have earned and will continue to do so for the remainder of his life; and

has incurred reasonable expenses for necessary medical treatment and will continue to do so for

the remainder of his life.

                                    COUNT 11
                             PLAINTIFF JEAN BAKKEN
                           DEFENDANTS SCPLLC AND SAG
                    STRICT PRODUCT LIABILITY – DESIGN DEFECT
                        LOSS OF SERVICES AND CONSORTIUM

       254.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       255.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed, and sold by SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Jean Bakken has been deprived

and is reasonably certain to be deprived in the future of the services, society, and companionship

of and sexual relationship with her husband.

                                   COUNT 12
                            PLAINTIFF JEAN BAKKEN
                          DEFENDANTS SCPLLC AND SAG
                  STRICT PRODUCT LIABILITY – FAILURE TO WARN
                       LOSS OF SERVICES AND CONSORTIUM

       256.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.




                                                 47
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 48 of 52 Page ID #48




       257.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by SCPLLC,

SAG, their corporate predecessors, and others with whom they acted in concert, Plaintiff Jean

Bakken has been deprived and is reasonably certain to be deprived in the future of the services,

society, and companionship of and sexual relationship with her husband.

                                    COUNT 13
                             PLAINTIFF JEAN BAKKEN
                          DEFENDANTS SCPLLC AND SAG
                                   NEGLIGENCE
                        LOSS OF SERVICES AND CONSORTIUM

       258.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       259.    As a direct and proximate result of the negligence of SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Jean Bakken has been deprived

and is reasonably certain to be deprived in the future of the services, society, and companionship

of and sexual relationship with her husband.

                                    COUNT 14
                             PLAINTIFF JEAN BAKKEN
                          DEFENDANTS SCPLLC AND SAG
                                 PUBLIC NUISANCE
                        LOSS OF SERVICES AND CONSORTIUM

       260.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       261.    As a direct and proximate result of the public nuisance created by SCPLLC, SAG,

their corporate predecessors, and others with whom they acted in concert, Plaintiff Jean Bakken

has been deprived and is reasonably certain to be deprived in the future of the services, society,

and companionship of and sexual relationship with her husband.




                                               48
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 49 of 52 Page ID #49




COUNT 15
                        PLAINTIFF JEAN BAKKEN
                     DEFENDANTS SCPLLC AND SAG
        BREACH OF EXPRESS WARRANTIES ANDIMPLIED WARRANTY OF
                           MERCHANTABILITY
                   LOSS OF SERVICES AND CONSORTIUM

       262.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       263.    As a direct and proximate result of the breaches of express warranties and the

implied warranty of merchantability by SCPLLC, SAG, their corporate predecessors, and others

with whom they acted in concert, Plaintiff Jean Bakken has been deprived and is reasonably certain

to be deprived in the future of the services, society, and companionship of and sexual relationship

with her husband.

                                    COUNT 16
                             PLAINTIFF JEAN BAKKEN
                          DEFENDANT CHEVRON U.S.A. INC.
                    STRICT PRODUCT LIABILITY – DESIGN DEFECT
                        LOSS OF SERVICES AND CONSORTIUM

       264.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       265.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed and sold by Chevron Chemical and others with

whom it acted in concert, Plaintiff Jean Bakken has been deprived and is reasonably certain to be

deprived in the future of the services, society, and companionship of and sexual relationship with

her husband.




                                                49
Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 50 of 52 Page ID #50




                                  COUNT 17
                           PLAINTIFF JEAN BAKKEN
                        DEFENDANT CHEVRON U.S.A. INC.
                 STRICT PRODUCT LIABILITY – FAILURE TO WARN
                      LOSS OF SERVICES AND CONSORTIUM

       266.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       267.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by Chevron

Chemical and others with whom it acted in concert, Plaintiff Jean Bakken has been deprived and

is reasonably certain to be deprived in the future of the services, society, and companionship of

and sexual relationship with her husband.

                                     COUNT 18
                              PLAINTIFF JEAN BAKKEN
                           DEFENDANT CHEVRON U.S.A. INC.
                                    NEGLIGENCE
                         LOSS OF SERVICES AND CONSORTIUM

       268.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       269.    As a direct and proximate result of the negligence of Chevron Chemical and others

with whom it acted in concert, Plaintiff Jean Bakken has been deprived and is reasonably certain

to be deprived in the future of the services, society, and companionship of and sexual relationship

with her husband.

                                     COUNT 19
                              PLAINTIFF JEAN BAKKEN
                           DEFENDANT CHEVRON U.S.A. INC.
                                  PUBLIC NUISANCE
                         LOSS OF SERVICES AND CONSORTIUM

       270.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this




                                                50
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 51 of 52 Page ID #51




Complaint.

       271.    As a direct and proximate result of the public nuisance created by Chevron

Chemical and others with whom it acted in concert, Plaintiff Jean Bakken has been deprived and

is reasonably certain to be deprived in the future of the services, society, and companionship of

and sexual relationship with her husband.

                              COUNT 20
                       PLAINTIFF JEAN BAKKEN
                    DEFENDANT CHEVRON U.S.A. INC.
       BREACH OF EXPRESS WARRANTIES AND IMPLIED WARRANTY OF
                          MERCHANTABILITY
                  LOSS OF SERVICES AND CONSORTIUM

       272.    Plaintiff Jean Bakken incorporates by reference the foregoing paragraphs of this

Complaint.

       273.    As a direct and proximate result of the breaches of express warranties and the

implied warranty of merchantability by Chevron Chemical and others with whom it acted in

concert, Plaintiff Jean Bakken has been deprived and is reasonably certain to be deprived in the

future of the services, society, and companionship of and sexual relationship with her husband.

                                    PRAYER FOR RELIEF

       274.    As a result of the foregoing, Plaintiffs respectfully request that this Court enter

judgment in their favor and against Defendants, jointly and severally, for compensatory damages,

costs, pre- and post-judgment interest, and attorneys’ fees, severally for punitive damages, and for

such further relief to which they may show themselves to be entitled.




                                                51
 Case 3:21-pq-00981-NJR Document 1 Filed 08/17/21 Page 52 of 52 Page ID #52




                                 DEMAND FOR JURY TRIAL

        275.    Pursuant to FED. R. CIV. P. 38(b), Plaintiffs respectfully demand a jury trial on all

issues triable by jury.

DATED: August 17, 2021                        Respectfully Submitted,

                                              FEARS NACHAWATI, PLLC

                                              /s/Gibbs C. Henderson
                                              Gibbs C. Henderson
                                              IL Bar No. 6314687
                                              Patrick Luff
                                              TX Bar No. 24092728
                                              5473 Blair Road
                                              Dallas, TX 75231
                                              Tel. (214) 890-0711
                                              Fax (214) 890-0712
                                              ghenderson@fnlawfirm.com
                                              pluff@fnlawfirm.com

                                              ATTORNEYS FOR PLAINTIFFS




                                                 52
